IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                             : No. 118 EM 2018
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
KATHLEEN LIEN TRINH, MICHAEL              :
TRINH AND LT INTERNATIONAL                :
BEAUTY SCHOOL, INC.,                      :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2018, the “Emergency Petition for Review”

is DENIED.